DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 6/30/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPAP 2005/0095938 to Rosenberger in view of USPAP 2003/0099833 to Erb, USPN 6,037,281 to Mathis, and USPN 5,874,159 to Cruise.
Claim 1, Rosenberger discloses a thermal protection material comprising a non-woven nanotube sheet comprising a plurality of intermingled not substantially aligned nanotubes and a substrate material (see entire document including Figure 4 and [0039]-[0042]). 
Rosenberger does not appear to mention coating the non-woven nanotube sheet but Erb discloses that it is known in the art to coat a fiber-based material with Ceraset (polyureamethylvinylsilazane) to improve high temperature durability and strength (see entire document including [0003], [0005], [0013], [0055] and [0056]). Therefore, it would have been obvious to one having ordinary skill in the art to coat the non-woven nanotube sheet of Rosenberger with polyureamethylvinylsilazane, to provide the material with improved high temperature durability and strength.
Regarding the nanotubes being compacted to such a degree that an adequate number of contact sites exist between the nanotubes so as to provide the non-woven nanotube sheet with sufficient bonding strength to form a coherent substantially-bonded continuous structure, Rosenberger discloses that the nanotubes form a continuous non-woven sheet structure (Figure 4 and [0040]). Rosenberger even discloses that welding may occur at fiber connection points ([0024]-[0026]). It is the Office's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product. In addition, Mathis discloses that it is known in the non-woven fabric art to subject a non-woven fabric to a compaction step to provide a non-woven with improved self-adherence and/or sufficient integrity for further processing (see entire document including column 4, lines 4-20). Therefore, it would have been obvious to one having ordinary skill in the art to compact the nanotube fibers, motivated by a desire to provide the non-woven sheet with improved self-adherence and/or sufficient integrity for further processing.
Rosenberger does not appear to specifically mention a layer of adhesive material positioned between the surface of the non-woven sheet and the substrate material but Cruise discloses that it is known in the garment art to position adhesive material between two fabrics to form a bonded composite with improved durability (see entire document including column 2, lines 12-22, the paragraph bridging columns 4 and 5, column 6, lines 18-29, and column 13, lines 15-27). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position adhesive material between the non-woven sheet and the textile substrate, as taught by Cruise, motivated by a desire to form a bonded composite with improved durability.
Rosenberger does not appear to mention a specific nanotube non-woven density range but Cruise discloses that it is conventional in the art to construct non-woven fabrics with a density of about 20 to about 170 g/m2 (about 2 to about 17 mg/cm2) (column 6, lines 30-44). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the non-woven nanotube sheet with any suitable density, such as claimed, because it conventional and because it is within the general skill of a worker in the art to select a known non-woven density on the basis of its suitability and desired characteristics.
Claims 3, 4, 7 and 9, considering that the product taught by the applied prior art is substantially identical to the claimed product in terms of structure and materials, it appears to inherently possess the claimed characteristics. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claims 6-8, the adhesive may be PVA (paragraph bridging columns 4 and 5 of Cruise).

Response to Arguments
Applicant's arguments filed 6/30/2022 have been considered but are moot in view of the new ground(s) of rejection.  





Conclusion	
The following patent document is cited to further show the state of the art with respect to Ceraset and polyureamethylvinylsilazane: USPAP 2005/0036931 to Garcia (see entire document including [0006]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789